Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 9, 2019. 

Amendments
           Applicant's amendments, filed October 9, 2019, is acknowledged. Applicant has cancelled Claims 1-2, 9, 13-24, 44-46, 55-59, and amended Claims 10, 12, 24-43, and 60. 
	Claims 3-8, 10-12, 24-43, 47-54, and 60-68 are pending. 

Claim Objections
1. 	Claims 10 and 12 are objected to because of the following informalities: the claims appear to have suffered typographical errors upon amendment, now being dependent upon cancelled Claim 1.
Appropriate correction is required.

2. 	Claims 31, 37, 43, and 53 are objected to because of the following informalities: the claims appear to reference Table 6, Table 8, Table 10, and Table 4, respectively, and do not comply with 35 U.S.C. 112 (pre-AIA ), second paragraph. The claims should be complete in and of themselves.
Appropriate correction is required.

Election/Restrictions
3. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 3-8, 10-12, 24-43, and 47-54, drawn to a tandem iNKT-CAR cell, classified in CPC A61K 47/6849.
s 60-64, drawn to a method of treatment of a hematologic malignancy in a patient, the method comprising the step of administering a tandem iNKT-CAR cell to a patient in need thereof, classified in CPC A61K 39/00.
II. Claims 65-68, drawn to methods of making a gene-edited iNKT cell, classified in CPC C12N 5/0646.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design, mode of operation, function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, as evidenced by Group I, a multitude of structurally and functionally different iNKT cells may be made by the method of Group III. Furthermore, the Group I cells need not be made by the Group III method, as the Group I cells do not require the step of deleting or suppressing expression of a cell surface protein, and the Group III method does not require the step of introducing the CAR of Group I into said cells. 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the Group II method of treating a patient may be practiced using an plurality of structurally different NK cells, including a plurality of structurally different chimeric antigen receptors. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
A search for a Group II method of treating a hematological disorder would not be co-extensive with a search for a Group I chimeric antigen receptor structural configuration. Further, a reference rendering a Group III method of making a gene-edited NKT cell as anticipated or obvious over the prior art would not necessarily also render a Group I chimeric antigen receptor structural configuration as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4. 	This application contains claims directed to the following patentably distinct species: 
further electing the corresponding VH and VL SEQ ID NO’s, as recited in Claims 47-48 and 54, whereby discordant election will be considered a non-compliant amendment; 
ii) alternative second antigen bound by the chimeric antigen receptor, as recited in Claims 8, 26, and 52-53; further electing the corresponding VH and VL SEQ ID NO’s, as recited in Claims 47-48 and 54, whereby discordant election will be considered a non-compliant amendment; 
iii) alternative CAR co-stimulatory domain, as recited in Claims 49-51; 
iv) alternative linear tandem CAR configuration, as recited in Claims 24, and 27-43; 
v) alternative additional iNKT cell structural and/or functional properties, as recited in Claims 10-12; and 
vi) alternative hematologic malignancy to be treated, as recited in Claims 61-64. 
The species are independent or distinct because each is a structurally different feature of the chimeric antigen receptor, which necessarily affects the target malignancy. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each of (i), (ii), (iii), (iv), (v), and (vi) above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 3, 60, 65, and 68 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A search for CD4 antigen binding domain would not be co-extensive with a search for CS1 antigen binding domain. Further, a reference rendering a first scFv CAR linker configuration, e.g. Claim 34, as anticipated or obvious over the prior art would not necessarily also render a second scFv CAR linker configuration, e.g. Claim 42, as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633